El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
La demanda en este caso es como signe:
“Sucesores de Pérez Hermanos en liquidación por medio de su abogado Antonio Sarmiento ejercitan acción personal contra Suce-sores de Abarca en cobro de dinero y como causa de este pleito, alegan:
“1. Que la demandante y la demandada son sociedades mercan-tiles constituidas según el Código de Comercio vigente en Puerto Rico con domicilio en San Juan y que no ban sido declaradas legal-mente incapacitadas para comparecer en juicio y demandar o ser demandadas.
“2. Que la sociedad demandante recibió un giro expedido por los Sres. Sellés Casas y Cía. de San Lorenzo a la orden de los Sres. demandantes y a cargo de los demandados por $1,020.00 y que pre-sentado al pago dicbo giro en primero del corriente mes de junio a los dichos demandados éstos se apropiaron el giro, sin pagarlo ni hacer objeción a su pago, y han cargado su importe a los giradores.
“3. Que requeridos los demandados para que devolvieran el giro referido o su importe los demandados se han negado a hacer la devo-lución o la entrega.
“Por todo lo cual suplico a la corte que en su día dicte sentencia contra los demandados condenándolos al pago de los $1,020.00, inte-reses legales de esta suma desde la fecha en que debió ser pagado y las costas, gastos y honorarios de abogado.de los demandantes si se opusieran a esta demanda.”
La demandada formuló excepción previa, alegando que la demanda no aduce una causa de acción, y la corte de-claró sin lugar la referida excepción. La teoría que se sos-tiene en la excepción previa es que en la demanda no se alega que la obligación está vencida. A instancia de la de-mandada, la corte dictó entonces sentencia a favor de los demandantes, con intereses legales desde el día primero de junio.
Sostiene la apelante que Sucesores de Abarca aceptaron el giro y que por ello quedaron responsables del pago del *107mismo desde la fecha en qne venció y no antes. La ape-lante alega además qne la propia demandante reconoció qne debió existir nn documento con fecha fija al decir en el pá-rrafo final de sn demanda qne se condenara a la deman-dada a pagar la snma reclamada con intereses legales de dicha snma desde la fecha en qne debió ser pagada. El úl-timo párrafo no es nn modelo de claridad.
Esta no es nna acción establecida por virtnd de nna le-tra de cambio como tal. La demandante no alega la acep-tación del giro. Esto se asnmé en el alegato de la apelada y hasta cierto pnnto la suposición es nna admisión solemne contra sn interés. Sin embargo, la demandada no pnede regular la interpretación qne ha de darse a las palabras de la demanda. Lo qne la demanda sí expresa es qne al ser presentado el giro para sn pago, Sucesores de Abarca car-garon sn importe a los giradores, se apropiaron el giro, no lo pagaron ni hicieron objeción a dicho pago y se han ne-gado hacer la devolución del mismo. Esto pnede ser inter-pretado como una aceptación, pero de todos modos la de-mandante quedó privada de sn giro, y ha optado demandar fundada en la obligación consiguiente por la cual la firma de Sucesores de Abarca es responsable. El pleito pnede considerarse como uno por daños y perjuicios con motivo de la. retención del giro. La demandante no pnede negociar directamente el giro, asumiendo qne ha sido aceptado, ni tampoco proceder en contra de los girantes. En cnanto a dichos giradores existía una completa novación siendo sus-tituidos Sucesores de Abarca por los referidos giradores. Por consiguiente, la obligación principal era exigible desde el momento en qne Sucesores de Abarca se apropiaron el giro y la única cuestión dudosa es la reclamación en cnanto a los intereses.
La apelante nos haría inferir qne el párrafo final de la demanda indicaba qne la sociedad demandante estaba con-fiando en la fecha del vencimiento del propio giro, pero dicho párrafo no hace mención del giro y es susceptible de *108una interpretación mnclio más liberal. Al apropiarse la de-mandada el giro y negarse a entregarlo ella era responsa-ble por los daños y perjuicios inmediatamente, y el importe de estos daños puede interpretarse como vencido a partir de la fecha en que la apropiación tuvo lugar, esto es, en ju-nio Io. de 1922. El artículo 1074 del Código Civil prescribe lo siguiente:
“Art. 1074. — Los daños y perjuicios de que responde el deudor de buena fe son los previstos o que se hayan podido prever al tiempo de constituirse la obligación y que sean consecuencia necesaria de su falta de cumplimiento.
“En caso de dolo responderá el deudor de todos los que conocida-mente se deriven de la falta de cumplimiento de la obligación."
Asumiendo la buena fe de Sucesores de Abarca, los inte-reses deben contarse sobre la suma principal desde la fecha en que la demandada quedó hecha responsable por los mis-mos, o sea, junio Io. de 1922. El artículo 1075 del Código Civil habla de intereses legales cuando no se estipulan in-tereses y los intereses legales son un substituto justo de los daños y perjuicios que sobrevienen por dejar de pagarse la obligación principal al hacerse el requerimiento.

La sentencia apelada debe ser confirmada.